In an action to recover damages for fraudulent conveyance of real property, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.H.O.), entered March 20, 2008, which denied their unopposed motion pursuant to CPLR 3215 for leave to enter a judgment against the defendant William Dennis Moody upon his default in appearing or answering.
Ordered that the order is affirmed, with costs.
In support of their motion for leave to enter a default judgment against the respondent upon his failure to appear or to answer the complaint, the plaintiffs failed to proffer either an affidavit of the facts or a complaint verified by a party with personal knowledge of the facts as required by CPLR 3215 (f) (see Peniston v Epstein, 10 AD3d 450 [2004]; DeVivo v Sparago, 287 AD2d 535, 536 [2001]; Fiorino v Yung Poon Yung, 281 AD2d 513 [2001]). Accordingly, the Supreme Court properly denied the motion. Mastro, J.P., Fisher, Miller, Dickerson and Chambers, JJ., concur.